FILED
                            NOT FOR PUBLICATION
                                                                           MAY 17 2016
                    UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


YUEH CHIU LIN,                                   No. 13-72913

              Petitioner,                        Agency No. A070-512-378

       v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 5, 2016 **
                               Pasadena, California

Before: FISHER, M. SMITH and NGUYEN, Circuit Judges.

      Yueh Chiu Lin petitions for review of the decision of the Board of

Immigration Appeals (BIA) dismissing her appeal from the decision of the

immigration judge (IJ) finding her removable. We have jurisdiction under 8

U.S.C. § 1252, and we deny the petition for review.


        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      ** The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34 (a) (2).
      1. Substantial evidence supports the agency’s determination that Lin was

inadmissible to the United States because she abandoned her legal permanent

resident (LPR) status. Where, as here, the length of a visit abroad is contingent

upon the occurrence of an event having a reasonable possibility of occurring within

a relatively short period of time and the event does not occur within a relatively

short period of time, the visit will be considered a temporary visit abroad only if

the alien has a continuous, uninterrupted intention to return to the United States

during the entirety of her visit. See Khodagholian v. Ashcroft, 335 F.3d 1003,

1006-07 (9th Cir. 2003). Here, Lin’s visit to Taiwan lasted four years and seven

months. She sold her business and home in the United States and maintained no

residence in this country. She maintained no family ties in the United States. She

deposited funds from the sale of her home in a bank in Taiwan. Although she

contends she was needed in Taiwan to care for her father, she traveled from Taiwan

to the United States one day after her father was hospitalized in 2004. Her

explanation for this trip – her need to travel to the United States to take a

citizenship examination – was contradicted by her own attorney. In addition,

although her father’s condition appeared to have stabilized for a significant period

of time (he was not hospitalized for three and a half years between August 2005

and January 2009), Lin remained in Taiwan rather than returning to the United


                                           2
States. In light of these considerations and others, substantial evidence supports

the agency’s conclusion that the government established by clear, unequivocal and

convincing evidence that Lin abandoned her LPR status. See id. at 1006. We

recognize a different factfinder could have reached a different conclusion. Under

the substantial evidence standard, however, we are required to sustain the agency’s

determination unless the evidence compels a contrary finding. See Singh v.

Holder, 656 F.3d 1047, 1051-52 (9th Cir. 2011).

      2. Lin’s argument that the IJ violated her due process rights by taking over

testimony, prejudging the case and asking impossible questions is not supported by

the record. Having reviewed the transcript of the proceedings before the IJ, we are

persuaded the IJ asked appropriate questions, acted impartially and afforded Lin a

full and fair opportunity to present her case. Her due process rights, therefore,

were not violated. See Gutierrez v. Holder, 662 F.3d 1083, 1091 (9th Cir. 2011)

(“A court will grant a petition on due process grounds only if the proceeding was

‘so fundamentally unfair that the alien was prevented from reasonably presenting

his case.’” (quoting Ibarra-Flores v. Gonzales, 439 F.3d 614, 620 (9th Cir.

2006))).

      3. We find no error in the IJ’s reliance on Lin’s passport as evidence of her

dates of travel. Furthermore, even without the passport, it is undisputed that Lin


                                          3
traveled to Taiwan for four years and seven months between October 2004 and

May 2009, and it was this visit to Taiwan upon which both the IJ and the BIA

relied in concluding Lin had abandoned her LPR status.

      PETITION DENIED.




                                        4